BEATTY, C. J.
Application for the writ of habeas corpus upon the ground that the justice of the peace, in whose court the *402prisoner was convicted (by a jury) of a misdemeanor, was ousted of jurisdiction by the filing of an affidavit by defendant that he had reason to believe, and did believe, that he could not have a fair and impartial trial before said justice by reason of his prejudice and bias. (Pen. Code, sec. 1431, subd. 1.)
The refusal of the justice to change the pilace of trial may have been an error, and if so the prisoner has an ample remedy by appeal, but the justice did not exceed his jurisdiction in proceeding with the trial after overruling the motion for change of venue. (Lowery v. Hogue, 85 Cal. 600.) His judgment, therefore, is not void, and habeas corpus does not lie.
Writ denied.